 Case 3:20-cv-01312-PGS Document 32 Filed 04/15/21 Page 1 of 2 PageID: 7296




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
___________________________________
JAMES RUSSELL,                      :
                                    :
            Petitioner,             :    Civ. No. 20-3478 (PGS)
                                    :
      v.                            :
                                    :
STEPHEN JOHNSON, et al.,            :    MEMORANDUM & ORDER
                                    :
            Respondents.            :
____________________________________:

       Petitioner, James Russell (“Petitioner” or “Russell”), is a state prisoner proceeding pro se

with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner electronically

submitted his habeas petition on March 31, 2020. In his habeas petition in this case, Petitioner is

challenging his judgment of conviction for murder and conspiracy arising out of state criminal

case number 09-01-101-1. Due to a clerical error, Petitioner’s habeas petition in this case was

also docketed in another habeas case that Petitioner had pending, Civ. No. 20-1312, as an

amended habeas petition. (See Civ. No. 20-1312 ECF 8). Accordingly, the amended habeas

petition in Civ. No. 20-1312 then became the operative pleading. However, in that case,

Petitioner’s initial habeas petition was challenging a different criminal conviction arising out of

state criminal case number 06-05-0869-1. (See Civ. No. 1312 ECF 1). Thereafter, this Court

ordered Respondents to file a response to Petitioner’s habeas petition in Civ. No. 20-1312. (See

Civ. No. 20-1312 ECF 10). Because the “amended” habeas petition in Civ. No. 20-1312 was

then the operative pleading in that case, it is not surprising that Respondents filed a response to

the “amended” habeas petition challenging Petitioner’s state criminal conviction in 09-01-101-1.

(See ECF 14-31). Petitioner did not file a reply in Civ. No. 20-1312. Therefore, the matter is now

fully briefed in Civ. No. 20-1312, which, as stated above, challenges his state criminal

conviction in criminal case number 09-01-101-1.
 Case 3:20-cv-01312-PGS Document 32 Filed 04/15/21 Page 2 of 2 PageID: 7297




          On April 7, 2021, this Court ordered Respondents to file a response in this case. (See

ECF 5). However, any response would presumably be duplicative of Civ. No. 20-1312 as the

operative habeas petition in that case (albeit due to a clerical error) is challenging 09-01-101-1.

Given these facts, this Court shall vacate its order to answer in this case.

          Nevertheless, this Court shall order the Clerk to refile Petitioner’s initial habeas petition

in Civ. No. 20-1312 in this case so that Petitioner can pursue his challenges to state criminal case

number 06-05-0869-1 under this civil action number. Once that habeas petition is filed in this

case, this Court shall screen the habeas petition challenging state criminal case number 06-05-

0869-1.

          Accordingly, IT IS this 15TH DAY OF April, 2021,

          ORDERED that the Clerk shall vacate this Court’s order to answer (ECF 5); and it is

further

          ORDERED the Clerk shall file and docket Petitioner’s initial habeas petition in Civ. No.

20-1312 – ECF 1 – in this case; once that is filed in this case, this Court shall screen Petitioner’s

habeas petition challenging state criminal case number 06-05-0869-1; and it is further

          ORDERED the Clerk shall file this memorandum and order also in Civ. No. 20-1312;

and it is further

          ORDERED the Clerk shall serve this memorandum and order on Petitioner by regular

U.S. mail.



                                                 s/Peter G. Sheridan
                                                 PETER G. SHERIDAN, U.S.D.J.




                                                     2
